  Case 2:19-cv-00986-FMO-SK Document 44 Filed 07/15/19 Page 1 of 1 Page ID #:591

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-0986 FMO (SKx)                                Date     July 15, 2019
 Title             Mark DalPoggetto v. Wirecard AG, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order Re: Ex Parte Application

        Having considered the briefing filed with respect to lead plaintiff Lawrence Gallagher’s
(“plaintiff”) Ex Parte Application for Order Appointing Hague Convention International Process
Server (Dkt. 41, “Application”), IT IS ORDERED THAT the Application (Document No. 41) is
granted in part and denied in part as set forth herein. The court hereby appoints Crowe Foreign
Services, 1020 SW Taylor Street, Suite 240, Portland, Oregon, 97205, and its agents, as the
authority and judicial officer competent under the jurisdiction of this court to forward to the Central
Authority in the applicable country, any and all documents to be served in this case. The court
further orders plaintiff to effect service of process no later than November 8, 2019.




                                                                                  00      :     00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 1 of 1
